       Case 1:21-cv-02775-AT-CCB Document 1 Filed 07/12/21 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 SUSIE COVERSON,                   )
                                   )                 Civil Action
    Plaintiff,                     )                 No.
                                   )
 v.                                )                 JURY TRIAL DEMANDED
                                   )
 INTERFACEFLOR, LLC,               )
                                   )
    Defendant.                     )
 _________________________________ )

                        COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff, Susie Coverson, by and through undersigned

counsel, and files this Complaint for Damages pursuant to the Family Medical Leave

Act (“FMLA”) against Interfaceflor, LLC (“Defendant”), and states as follows:

                         JURISDICTION AND VENUE

                                          1.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331

and 42 U.S.C. § 2000e-5(f).

                                          2.

      The unlawful employment practices alleged in this Complaint were

committed within this district. In accordance with 28 U.S.C. § 1391 and 42 U.S.C.

§2000(e)-5(f), venue is appropriate in this Court.

                                          1
       Case 1:21-cv-02775-AT-CCB Document 1 Filed 07/12/21 Page 2 of 7




                                     PARTIES

                                          3.

      Plaintiff is a citizen of the United States of America and is subject to the

jurisdiction of this Court.

                                          4.

      Defendant is qualified and licensed to do business in Georgia, and at all times

material hereto, has conducted business within this District.

                                          5.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent, Corporation Service Company, 2 Sun Court,

Suite 400, Peachtree Corners, Georgia 30092.

                              FACTUAL ALLEGATIONS

                                          6.

      Defendant has now, and at all times relevant hereto, has been an employer

subject to the Family Medical Leave Act (“FMLA”).

                                          7.

      Plaintiff has suffered from serious health conditions, of which Defendant had

actual knowledge. In particular, Plaintiff suffers from disabling back issues,

including a pinched nerve and bulging discs.


                                          2
       Case 1:21-cv-02775-AT-CCB Document 1 Filed 07/12/21 Page 3 of 7




                                           8.

      Plaintiff began working for Defendant on Septemer 20, 2010, as an archive

operator. Plaintiff was a lab technician at the time of her termination.

                                           9.

      Plaintiff was granted intermittent FMLA leave from August 8, 2020, through

February 8, 2021, for her disabilities.

                                           10.

      Plaintiff took FMLA leave on December 5, 2020.

                                           11.

      Plaintiff followed the proper process for taking her FMLA leave, which

included calling the Jarrod Baker, the acting manager, to inform him that she would

not be coming into work pursuant to her FMLA leave, and calling the Cigna

automated system.

                                           12.

      Mr. Baker told Plaintiff that her FMLA leave was approved.

                                           13.

      Plaintiff came back to work on Monday, December, 8, 2020, and worked

through December 16, 2020.




                                          3
       Case 1:21-cv-02775-AT-CCB Document 1 Filed 07/12/21 Page 4 of 7




                                          14.

      Plaintiff took her earned vacation days from December 16, 2020, through

December 29, 2020.

                                          15.

      On December 29, 2020, Kelly Enger, the Human Resources Manager,

terminated Plaintiff for violating Defendant’s attendance policy by being out of work

for three consecutive days, from December 3, 2020, to December 5, 2020.

                                          16.

      Any reason given for Plaintiff termination is pretext for unlawful

intereference with Plaintiff’s FMLA rights and/or retaliation for Plaintiff engaging

in protected activity under the FMLA.

                                          17.

      Defendant availed herself of FMLA protected rights by seeking time off to

which she was entitled. Defendant retaliated against Plaintiff for her protected

activity by terminating her employment.




                                          4
       Case 1:21-cv-02775-AT-CCB Document 1 Filed 07/12/21 Page 5 of 7




                                            18.

      Defendant is a private sector employer, with 50 or more employees in 20 or

more workweeks in the 2019 and 2020 calendar years, within 75 miles of the location

where Plaintiff worked for Defendant.

                              CLAIMS FOR RELIEF

                                   COUNTS I & II

               (FMLA INTERFERENCE AND RETALIATION)

                                            19.

      Plaintiff repeats and re-alleges paragraphs 6-18 as if set forth fully herein.

                                            20.

      Defendant is and, at all times relevant, has been an “employer” as defined by

the FMLA.

                                            21.

      Plaintiff was an eligible employee under the FMLA.

                                            22.

      Plaintiff engaged in protected conduct under the Family Medical Leave Act,

29 U.S.C. § 2601, et seq., entitling her to all appropriate relief under the statute.




                                           5
       Case 1:21-cv-02775-AT-CCB Document 1 Filed 07/12/21 Page 6 of 7




                                            23.

       Defendant interfered with Plaintiff’s rights protected under the Family

Medical Leave Act, 29 U.S.C. § 2601, et seq., entitling Plaintiff to all appropriate

relief under the statute.

                                            24.

      Defendant retaliated against Plaintiff for the exercise of protected conduct

under the Family Medical Leave Act, 29 U.S.C. 2601, et seq., entitling Plaintiff to

all appropriate relief under the statute.

                                            25.

      As a result of the termination, Plaintiff has suffered damages, including lost

wages for which she is entitled to recover. Defendant’s violations of the FMLA were

reckless and Plaintiff is also entitled to liquidated damages.

      WHEREFORE, Plaintiff requests judgment as follows:

      (a)           Special damages for lost wages and benefits and prejudgment

                    interest thereon;

      (b)           Liquidated damages;

      (c)           Reasonable attorney’s fees and expenses of litigation;

      (d)           Trial by jury as to all issues;

      (e)           Prejudgment interest at the rate allowed by law;


                                            6
      Case 1:21-cv-02775-AT-CCB Document 1 Filed 07/12/21 Page 7 of 7




     (f)         Declaratory relief to the effect that Defendant has violated

                 Plaintiff’s statutory rights;

     (g)         Injunctive relief of reinstatement, or front pay in lieu thereof, and

                 prohibiting Defendant from further unlawful conduct of the type

                 described herein; and

     (h)         All other relief to which she may be entitled.

     This 12th day of July, 2021.

                                      BARRETT & FARAHANY

                                      s/ V. Severin Roberts
                                      V. Severin Roberts
                                      Georgia Bar No. 940504
                                      Attorney for Susie Coverson

1100 Peachtree Street, N.E.
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
vsroberts@justiceatwork.com




                                         7
